      Case 5:20-cv-04799-SVK Document 12 Filed 08/04/20 Page 1 of 3


 1   Chris Johnstone (SBN 242152)
     chris.johnstone@wilmerhale.com
 2   WILMER CUTLER PICKERING HALE
       AND DORR LLP
 3   950 Page Mill Road
     Palo Alto, CA 94304
 4   Telephone: (650) 858-6147
     Facsimile: (650) 858-6100
 5
     Attorneys for Plaintiffs
 6   VNK MANAGEMENT, LLC, AND
     VINOD KHOSLA
 7

 8   SAUL EWING ARNSTEIN & LEHR LLP
     henry.platt@saul.com (SBN: 142304)
 9   1919 Pennsylvania Avenue, NW, Suite 550
     Washington, D.C., 20006-3434
10   Telephone: (202) 333-8800
     Facsimile: (202) 295-6776
11
     Attorneys for Defendant
12   JEFFREY PARKER

13

14
                               UNITED STATES DISTRICT COURT
15
                           NORTHERN DISTRICT OF CALIFORNIA
16
                                     SAN JOSE DIVISION
17

18
     VNK MANAGEMENT, LLC, and,
19   VINOD KHOSLA                              Case No. 5:20-cv-04799-SVK

20         Plaintiffs,                         JOINT STIPULATION REQUESTING
                                               ORDER TO EXTEND PLAINTIFFS’ TIME
21             v.                              TO FILE OPPOSITION TO DEFENDANT’S
                                               MOTION TO DISMISS; [PROPOSED]
22   JEFFREY PARKER,                           ORDER

23         Defendant.

24

25

26

27

28


     Case No. 5:20-cv-04799-SVK                                     JOINT STIPULATION FOR
                                                                   ORDER EXTENDING TIME
       Case 5:20-cv-04799-SVK Document 12 Filed 08/04/20 Page 2 of 3


 1          Pursuant to Civil Local Rule 6-2(a), Plaintiffs VNK Management, LLC and Vinod Khosla

 2   and Defendant Jeffrey Parker respectfully submit this Stipulated Request for an Order extending

 3   Plaintiffs’ time to file an opposition to Defendant’s Motion to Dismiss.

 4          WHEREAS, Plaintiffs served the state court Complaint on Defendant on June 17, 2020;

 5          WHEREAS, Defendant’s deadline to respond to the Complaint was July 17, 2020;

 6          WHEREAS, Defendant removed the case to federal court on July 17, 2020;

 7          WHEREAS, Defendant filed a motion to dismiss on July 24, 2020, and Plaintiffs’

 8   opposition to the motion is currently due on August 7, 2020;

 9          WHEREAS, the hearing on the motion is currently scheduled for September 1, 2020;

10          WHEREAS, the short time frame between Defendant’s removal and the filing of the

11   motion to dismiss and the press of business will make it difficult for Plaintiffs to prepare an

12   opposition to Defendant’s motion to dismiss absent the requested extension of time;

13          WHEREAS, Plaintiffs have conferred with Defendant regarding the requested extension

14   of time, and Defendant has agreed to the requested extension;

15          WHEREAS, there have been no previous time modifications in the case, whether by

16   stipulation or Court order;

17          WHEREAS, the short extension will have no effect on the current Initial Case Management

18   Conference, which is currently also set for October 20, 2020, at 9:30 AM;

19          IT IS HEREBY STIPULATED AND AGREED that Plaintiffs’ time to file an opposition

20   shall be extended to August 28, 2020. Defendant’s reply brief shall be due on September 18, 2020,

21   and the hearing shall be held at 10:00 AM on October 20, 2020, or another date and time

22   convenient to the Court.

23

24

25

26

27

28
                                                      2
     Case No. 5:20-cv-04799-SVK                                                   JOINT STIPULATION FOR
                                                                                 ORDER EXTENDING TIME
      Case 5:20-cv-04799-SVK Document 12 Filed 08/04/20 Page 3 of 3


 1   DATED: August 4, 2020                    Respectfully submitted,

 2                                            By: /s/ Chris Johnstone
 3                                            Chris Johnstone

 4                                            WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
 5                                            950 Page Mill Road
                                              Palo Alto, CA 94304
 6
                                              Telephone: (650) 858-6147
 7
                                              Attorney for Plaintiffs
 8                                            VNK MANAGEMENT, LLC, and
                                              VINOD KHOSLA
 9

10

11
     DATED: August 4, 2020                    By:   /s/ Henry Platt
12                                            Henry Platt

13                                            SAUL EWING ARNSTEIN & LEHR LLP
                                              henry.platt@saul.com (SBN: 142304)
14                                            1919 Pennsylvania Avenue, NW, Suite 550
                                              Washington, D.C., 20006-3434
15                                            Telephone: (202) 333-8800
                                              Facsimile: (202) 295-6776
16

17                                            Attorney for Defendant
                                              JEFFREY PARKER
18

19

20

21
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
22

23
                    August 4 2020
     DATED: ________________,                 ____________________________________
24
                                              The Honorable Susan van Keulen
25                                            United States Magistrate Judge
26

27

28
                                          3
     Case No. 5:20-cv-04799-SVK                                     JOINT STIPULATION FOR
                                                                   ORDER EXTENDING TIME
